DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

This office action is in response to Applicant’s communication filed on 06/22/2021. Claims 21-40 have been examined. Claim 1-20 have been cancelled. 

Double Patenting
	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
With regards to Patent No. 10,986,037

    	Claims 21 -35,40  are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-8,10-11,15 of Patent No. US 10,986,037 

Claim 36 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 15 of Patent No. US 10,986,037 in view of Bozak

Claims 37,38, 39 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 15 of Patent No. US 10,986,037 in view of Wang 

Although the conflicting claims are not identical, they are not patentably distinct from each other because:
See Below for analysis

Claims 21 -35,40 of Instant application
Claims 1 -8, 10-11,15  of Patent No. 10,986,037
Claim 21

A method comprising: receiving a request for resources in a remote compute environment, wherein a specification of resources is associated with the request, the specification of resources being based on a virtual private cluster package;

 receiving information about a local compute environment separate from the remote compute environment; and

 based on the information and the specification of resources, reserving compute resources in the remote compute environment for a specific workload to yield reserved compute resources, wherein the reserved compute resources comprise at least one processor.
Claim 1

A method comprising:

 receiving a request for resources in a remote compute environment, wherein a specification of resources is associated with the request, the specification of resources being based on a virtual private cluster package, where the virtual private cluster package comprises provisioning a support environment and adjustments to resource request timeframes including pre-allocation, allocation duration, and post-allocation timeframe adjustments;

 receiving information about a local compute environment separate from the remote compute environment; and 

based on the information and the specification of resources, reserving compute resources in the remote compute environment for a specific workload to yield reserved compute resources, wherein the reserved compute resources comprise at least one processor.
Claim 22 
communicating physical environment information of the local compute environment to the remote compute environment to replicate a physical environment of the local compute environment at the remote compute environment.

Claim 2 
communicating physical environment information of the local compute environment to the remote compute environment to replicate a physical environment of the local compute environment at the remote compute environment.
Claim 23

The method of claim 21, further comprising receiving the information about the local compute environment in response to a service threshold being exceeded.
Claim 3 

3. The method of claim 1, further comprising receiving the information about the local compute environment in response to a service threshold being exceeded
Claim 24

The method of claim 21, further comprising receiving the information about the local compute environment in response to a predicted event.
Claim 4 

The method of claim 1, further comprising receiving the information about the local compute environment in response to a predicted event
Claim 25

The method of claim 21, further comprising receiving the information about the local compute environment in response to a backlog event.
Claim 5

The method of claim 1, further comprising receiving the information about the local compute environment in response to a backlog event.
Claim 26

The method of claim 25, further comprising determining existence of the backlog event by analyzing at least one resource type associated with a backlog workload.
Claim 6

6. The method of claim 5, further comprising determining existence of the backlog event by analyzing at least one resource type associated with a backlog workload
Claim 27
the method of claim 26, further comprising provisioning resources in the remote compute environment corresponding to at least one resource type associated with the backlog workload.
Claim 7

7. The method of claim 6, further comprising provisioning resources in the remote compute environment corresponding to at least one resource type associated with the backlog workload.
Claim 28

A system comprising: a compute environment coupled to a network; an on-demand environment coupled to the network; a workload managing processor having programmed instructions to: receive a request for resources in the on-demand compute environment, wherein a specification of resources is associated with the request; receive information about the compute environment, which is separate from the on-demand compute environment; and based on the information and the specification of resources, reserve compute resources in the on-demand compute environment for a specific workload to yield reserved compute resources, wherein the reserved compute resources comprise at least one processor.
Claim 8 
A system comprising: a compute environment coupled to a network; an on-demand compute environment coupled to the network; a workload managing processor having programmed instructions to: receive a request for resources in the on-demand compute environment, wherein a specification of resources is associated with the request the specification of resources being based on a virtual private cluster package,…receive information about the compute environment, which is separate from the on-demand compute environment; and based on the information and the specification of resources, reserve compute resources in the on-demand compute environment for a specific workload to yield reserved compute resources, wherein the reserved compute resources comprise at least one processor
Claim 29 
29. (New) The system of claim 28, wherein the specification of resources is based on a virtual private cluster package.
Claim 8

the specification of resources being based on a virtual private cluster package,
Claim 30 
30. (New) The system of claim 29, wherein the virtual private cluster package is configured to provision a support environment
Claim 8 
where the virtual private cluster package comprises provisioning a support environment and adjustments to resource request timeframes including pre-allocation, allocation duration, and post-allocation timeframe adjustments;

Claim 31

31. (New) The system of claim 29, wherein the virtual private cluster package is configured to adjust a pre-allocation timeframe
Claim 8 
where the virtual private cluster package comprises provisioning a support environment and adjustments to resource request timeframes including pre-allocation, allocation duration, and post-allocation timeframe adjustments;

Claim 32
32 (New) The system of claim 29, wherein the virtual private cluster package is configured to adjust an allocation duration.
Claim 8 
where the virtual private cluster package comprises provisioning a support environment and adjustments to resource request timeframes including pre-allocation, allocation duration, and post-allocation timeframe adjustments;

Claim 33 

33. (New) The system of claim 29, wherein the virtual private cluster package is configured to adjust a post-allocation timeframe.
Claim 8 
where the virtual private cluster package comprises provisioning a support environment and adjustments to resource request timeframes including pre-allocation, allocation duration, and post-allocation timeframe adjustments;

Claim 34

34. (New) The system of claim 28, wherein the workload managing processor has further program instructions to detect a triggering event within the compute environment, wherein the triggering event is one of exceeding a service threshold and a predicted event.
Claim 10 

10. The system of claim 8, wherein the workload managing processor has further program instructions to detect a triggering event within the compute environment, wherein the triggering event is exceeding a service threshold.
Claim 11 
The system of claim 8, wherein the workload managing processor has further program instructions to detect a triggering event within the compute environment, wherein the triggering event is a predicted event
Claim 35 

35. (New) A non-transitory computer readable medium having programmed instructions that when executed cause a processor to perform operations comprising: receiving a request for resources in a remote compute environment, wherein a specification of resources is associated with the request; receive information about a local compute environment separate from the remote compute environment; and based on the information and the specification of resources, reserving compute resources in the remote compute environment for a specific workload to yield reserved compute resources, wherein the reserved compute resources comprise at least one processor.
Claim 15
 A non-transitory computer readable medium having programmed instructions that when executed cause a processor to perform operations comprising: receiving a request for resources in a remote compute environment, wherein a specification of resources is associated with the request, the specification of resources being based on a virtual private cluster package, where the virtual private cluster package comprises provisioning a support environment and adjustments to resource request timeframes including pre-allocation, allocation duration, and post-allocation timeframe adjustments; receiving information about a local compute environment separate from the remote compute environment; and based on the information and the specification of resources, reserving compute resources in the remote compute environment for a specific workload to yield reserved compute resources, wherein the reserved compute resources comprise at least one processor.
Claim 40 

wherein the operations further comprise adjusting a resource request timeframe based on a virtual private cluster.
Claim 15 

where the virtual private cluster package comprises provisioning a support environment and adjustments to resource request timeframes including pre-allocation, allocation duration, and post-allocation timeframe adjustments;


With regards to claim 36, the Patent No. US 10,986,037 teaches wherein the specification of resources (claim 15). However, Patent No. US 10,986,037 does not explicitly teach that the specification of resources is explicit. Bozak teaches wherein the specification of resources is explicit (Fig.5A; ¶ 0010: ¶ 0030 -0038).
It would have been obvious to one of ordinary skill in the art at the time of the applicants' invention to modify the teachings of Patent No. US 10,986,037 to include the teachings of Bozak. The motivation to do so is to guarantee and allocate the requested resource on the computer device in the grid computing environment (Fig.5A; ¶ 0010: ¶ 0030 -0038 - Bozak).

With regards to claim 37, 39, the Patent No. US 10,986,037 teaches wherein the specification of resources (claim 15). However, Patent No. US 10,986,037 does not explicitly teach that the specification of resources is implicit based on workload. Wang teaches specification of resources is implicit based on workload (Col.3, lines 50-56)
It would have been obvious to one of ordinary skill in the art at the time of the applicants’ invention to modify the teachings of Patent No. US 10,986,037 to include the teachings of Wang. The motivation to do so is to providing a Grid-based proxy mechanism to allow Grid services and applications to access and utilize resources available in the physical network domains (Col.2, lines 30-33 — Wang).

With regards to claim 38, the Patent No. US 10,986,037 teaches wherein the specification of resources based on a virtual private cluster package (claim 15). However, Patent No. US 10,986,037 does not explicitly teach that the wherein the specification of resources is implicit. However, Patent No. US 10,986,037 does not explicitly teach that the specification of resources is implicit. Wang teaches specification of resources is implicit (Col.3, lines 50-56)
It would have been obvious to one of ordinary skill in the art at the time of the applicants’ invention to modify the teachings of Patent No. US 10,986,037 to include the teachings of Wang. The motivation to do so is to providing a Grid-based proxy mechanism to allow Grid services and applications to access and utilize resources available in the physical network domains (Col.2, lines 30-33 — Wang).
With regards to Patent No.10, 277,531 

Claims 21,23-25,27-33,35,40  are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1,3,4,12,18,19 of Patent No.10, 277,531

Claim 22 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 1 of Patent No.10, 277,531 in view of Dan

Claim 26 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 1 of Patent No.10, 277,531 in view of Sievers-Tostes

Claim 34, 36 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 19 of Patent No.10, 277,531 in view of Bozak

Claims 37,38, 39 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 19 of Patent No.10, 277,531 in view of Wang 


Although the conflicting claims are not identical, they are not patentably distinct from each other because:
See Below for analysis

Claims 21,23-25,27-33,35,40 of Instant application
Claims 1,3,4,12,18,19 of Patent No. 10,277,531
Claim 21

A method comprising: receiving a request for resources in a remote compute environment, wherein a specification of resources is associated with the request, the specification of resources being based on a virtual private cluster package;

 receiving information about a local compute environment separate from the remote compute environment; and

 based on the information and the specification of resources, reserving compute resources in the remote compute environment for a specific workload to yield reserved compute resources, wherein the reserved compute resources comprise at least one processor.

Claim 1
A method comprising:
 receiving information about the local compute environment at the remote compute environment; receiving a request for resources in the remote compute environment, wherein a specification of resources is associated with the request, the specification of resources being based on a virtual private cluster package, where the virtual private cluster package comprises provisioning a support environment and adjustments to resource request timeframes including pre-allocation, allocation duration, and post-allocation timeframe adjustments; based on the information and the specification of resources, reserving compute resources in the remote compute environment for a specific workload, to yield reserved compute resources, and wherein the reserved compute resources comprise at least one processor; provisioning the reserved compute resources within the remote compute environment, wherein a configuration of the remote compute environment substantially duplicates a configuration of the local compute environment; and receiving the specific workload from the local compute environment to the reserved compute resources in the remote compute environment, wherein the specific workload consumes the reserved compute resources.
Claim 23

The method of claim 21, further comprising receiving the information about the local compute environment in response to a service threshold being exceeded.
Claim 3 

3. The method of claim 1, further comprising receiving the information about the local compute environment in response to a service threshold being exceeded
Claim 24

The method of claim 21, further comprising receiving the information about the local compute environment in response to a predicted event.
Claim 4 

The method of claim 1, further comprising receiving the information about the local compute environment in response to a predicted event
Claim 25

The method of claim 21, further comprising receiving the information about the local compute environment in response to a backlog event.
Claim 12

The method of claim 1, wherein the detected event is a backlog workload condition in the local compute environment yielding a backlog workload, wherein the information received at the remote compute environment comprises an analysis of the backlog workload, the method further comprising: provisioning the reserved compute resources in the remote compute environment according to the analysis to yield provisioned resources; and receiving the backlog workload to the provisioned resources in the remote compute environment
Claim 27
the method of claim 26, further comprising provisioning resources in the remote compute environment corresponding to at least one resource type associated with the backlog workload.
Claim 12 
the method further comprising: provisioning the reserved compute resources in the remote compute environment according to the analysis to yield provisioned resources; and receiving the backlog workload to the provisioned resources in the remote compute environment
Claim 28

A system comprising: a compute environment coupled to a network; an on-demand environment coupled to the network; a workload managing processor having programmed instructions to: receive a request for resources in the on-demand compute environment, wherein a specification of resources is associated with the request; receive information about the compute environment, which is separate from the on-demand compute environment; and based on the information and the specification of resources, reserve compute resources in the on-demand compute environment for a specific workload to yield reserved compute resources, wherein the reserved compute resources comprise at least one processor.
Claim 18 
A system comprising:
 receiving information about the local compute environment at the remote compute environment; receiving a request for resources in the remote compute environment, wherein a specification of resources is associated with the request, the specification of resources being based on a virtual private cluster package, where the virtual private cluster package comprises provisioning a support environment and adjustments to resource request timeframes including pre-allocation, allocation duration, and post-allocation timeframe adjustments; based on the information and the specification of resources, reserving compute resources in the remote compute environment for a specific workload, to yield reserved compute resources, and wherein the reserved compute resources comprise at least one processor; provisioning the reserved compute resources within the remote compute environment, wherein a configuration of the remote compute environment substantially duplicates a configuration of the local compute environment; and receiving the specific workload from the local compute environment to the reserved compute resources in the remote compute environment, wherein the specific workload consumes the reserved compute resources.
Claim 29 
29. (New) The system of claim 28, wherein the specification of resources is based on a virtual private cluster package.
Claim 18

the specification of resources being based on a virtual private cluster package,
Claim 30 
30. (New) The system of claim 29, wherein the virtual private cluster package is configured to provision a support environment
Claim 18 
where the virtual private cluster package comprises provisioning a support environment and adjustments to resource request timeframes including pre-allocation, allocation duration, and post-allocation timeframe adjustments;

Claim 31

31. (New) The system of claim 29, wherein the virtual private cluster package is configured to adjust a pre-allocation timeframe
Claim 18 
where the virtual private cluster package comprises provisioning a support environment and adjustments to resource request timeframes including pre-allocation, allocation duration, and post-allocation timeframe adjustments;

Claim 32
32 (New) The system of claim 29, wherein the virtual private cluster package is configured to adjust an allocation duration.
Claim 18 
where the virtual private cluster package comprises provisioning a support environment and adjustments to resource request timeframes including pre-allocation, allocation duration, and post-allocation timeframe adjustments;

Claim 33 

33. (New) The system of claim 29, wherein the virtual private cluster package is configured to adjust a post-allocation timeframe.
Claim 18 
where the virtual private cluster package comprises provisioning a support environment and adjustments to resource request timeframes including pre-allocation, allocation duration, and post-allocation timeframe adjustments;
Claim 35

35. (New) A non-transitory computer readable medium having programmed instructions that when executed cause a processor to perform operations comprising: receiving a request for resources in a remote compute environment, wherein a specification of resources is associated with the request; receive information about a local compute environment separate from the remote compute environment; and based on the information and the specification of resources, reserving compute resources in the remote compute environment for a specific workload to yield reserved compute resources, wherein the reserved compute resources comprise at least one processor.
Claim 19 
A medium comprising:
 receiving information about the local compute environment at the remote compute environment; receiving a request for resources in the remote compute environment, wherein a specification of resources is associated with the request, the specification of resources being based on a virtual private cluster package, where the virtual private cluster package comprises provisioning a support environment and adjustments to resource request timeframes including pre-allocation, allocation duration, and post-allocation timeframe adjustments; based on the information and the specification of resources, reserving compute resources in the remote compute environment for a specific workload, to yield reserved compute resources, and wherein the reserved compute resources comprise at least one processor; provisioning the reserved compute resources within the remote compute environment, wherein a configuration of the remote compute environment substantially duplicates a configuration of the local compute environment; and receiving the specific workload from the local compute environment to the reserved compute resources in the remote compute environment, wherein the specific workload consumes the reserved compute resources.
Claim 40 

wherein the operations further comprise adjusting a resource request timeframe based on a virtual private cluster.
Claim 19 

where the virtual private cluster package comprises provisioning a support environment and adjustments to resource request timeframes including pre-allocation, allocation duration, and post-allocation timeframe adjustments;


With regards to claim 22, the Patent No.10, 277,531 does not explicitly teach communicating physical environment information of the local compute environment to the remote compute environment to replicate a physical environment of the local compute environment at the remote compute environment. However, Dan teaches communicating physical environment information of the local compute environment to the remote compute environment to replicate a physical environment of the local compute environment at the remote compute environment (¶ 0089, ¶ 0082, and ¶ 0084).  It would have been obvious to one of ordinary skill in the art at the time of the applicants' invention to modify the teachings of Patent No.10, 277,531 to include the teachings of Dan. The motivation to do so is to give the system the ability to support dynamic surges in workload by acquiring resources at remote sites based on service level agreements (¶ 0020 -Dan). 


With regards to claim 26, the Patent No.10, 277,531 does not explicitly teach determining existence of the backlog event by analyzing at least one resource type associated with a backlog workload. However, Sievers-Tostes teaches determining existence of the backlog event by analyzing at least one resource type associated with a backlog workload (¶ 0028, ¶ 0034, ¶ 0038, ¶ 0045).  
It would have been obvious to one of ordinary skill in the art at the time of the applicants' invention to modify the teachings of Patent No.10, 277,531 to include the teachings of Sievers-Tostes. The motivation to do so is to allow the system to allocate resources to critical application based on priority so that the application can operate at faster speed (¶ 0028 - Sievers –Tostes).

With regards to claim 34, the Patent No.10, 277,531 does not explicitly teach detect a triggering event within the compute environment, wherein the triggering event is one of exceeding a service threshold and a predicted event. However, Bozak teaches detect a triggering event within the compute environment, wherein the triggering event is one of exceeding a service threshold and a predicted event (Fig.5A; ¶ 0010; ¶ 0030 — 0035).  
It would have been obvious to one of ordinary skill in the art at the time of the applicants' invention to modify the teachings of Patent No.10, 277,531to include the teachings of Bozak. The motivation to do so is to guarantee and allocate the requested resource on the computer device in the grid computing environment (Fig.5A; ¶ 0010: ¶ 0030 -0038 - Bozak).


With regards to claim 36, the Patent No.10, 277,531 teaches wherein the specification of resources (claim 18). However, Patent No.10, 277,531 does not explicitly teach that the specification of resources is explicit. Bozak teaches wherein the specification of resources is explicit (Fig.5A; ¶ 0010: ¶ 0030 -0038).
It would have been obvious to one of ordinary skill in the art at the time of the applicants' invention to modify the teachings of Patent No.10, 277,531 to include the teachings of Bozak. The motivation to do so is to guarantee and allocate the requested resource on the computer device in the grid computing environment (Fig.5A; ¶ 0010: ¶ 0030 -0038 - Bozak).

With regards to claims 37, 39, the Patent No.10, 277,531 teaches wherein the specification of resources (claim 18). However, Patent No.10, 277,531does not explicitly teach that the specification of resources is implicit based on workload. Wang teaches specification of resources is implicit based on workload (Col.3, lines 50-56).

With regards to claim 38, the Patent No.10, 277,531 teaches wherein the specification of resources based on a virtual private cluster package (claim 15). However, Patent No. US 10,986,037 does not explicitly teach that the wherein the specification of resources is implicit. However, Patent No.10, 277,531 does not explicitly teach that the specification of resources is implicit. Wang teaches specification of resources is implicit (Col.3, lines 50-56).
It would have been obvious to one of ordinary skill in the art at the time of the applicants’ invention to modify the teachings of Patent No.10, 277,531 to include the teachings of Wang. The motivation to do so is to providing a Grid-based proxy mechanism to allow Grid services and applications to access and utilize resources available in the physical network domains (Col.2, lines 30-33 — Wang).
With regards to Patent No.9, 075,657 
Claims 21, 25, 27-33, 35-40 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1, 18, 24-25 of Patent No. 9,075,657
Claim 22, 24 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 1 of Patent No. 9,075,657 in view of Dan
Claims 23, 34 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 1,24 of Patent No. 9,075,657 in view of Bozak
Claim 26 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 1 of Patent No. 9,075,657 in view of Sievers-Tostes
	
Although the conflicting claims are not identical, they are not patentably distinct from each other because:
See Below for analysis

Claims 21,25,27-33,35-40 of Instant application
Claims 1,18,24-25 of Patent No. 9,075,657
Claim 21

A method comprising: receiving a request for resources in a remote compute environment, wherein a specification of resources is associated with the request, the specification of resources being based on a virtual private cluster package;

 receiving information about a local compute environment separate from the remote compute environment; and

 based on the information and the specification of resources, reserving compute resources in the remote compute environment for a specific workload to yield reserved compute resources, wherein the reserved compute resources comprise at least one processor.

Claim 1
A method comprising: 
transmitting information about the local compute environment to the remote compute environment; receiving a request for resources in the remote compute environment, wherein a specification of resources is associated with the request, the specification of resources being one of fully explicit, partially explicit, fully implicit based on workload, and based on a virtual private cluster package concept where the virtual private cluster package can include aspects of provisioning a support environment and adjustments to resource request timeframes including pre-allocation, allocation duration, and post-allocation timeframe adjustments; based on the information and the specification of resources, establishing, at a first time, a reservation of compute resources in the remote compute environment for a specific workload, wherein the reservation reserves the compute resources in the remote compute environment for use at a second time by the specific workload, which is later than the first time, to yield reserved compute resources, and wherein the reserved compute resources comprise at least one processor….
Claim 25

The method of claim 21, further comprising receiving the information about the local compute environment in response to a backlog event.
Claim 18

18. The method of claim 1, wherein the event is a backlog workload condition in the local compute environment yielding a backlog workload, wherein the information transmitted to the remote compute environment comprises an analysis of the backlog workload, the method further comprising: provisioning the reserved compute resources in the remote compute environment according to the analysis to yield provisioned resources; and transferring the backlog workload to the provisioned resources in the remote compute environment.
Claim 27
the method of claim 26, further comprising provisioning resources in the remote compute environment corresponding to at least one resource type associated with the backlog workload.
Claim 18

18. The method of claim 1, wherein the event is a backlog workload condition in the local compute environment yielding a backlog workload, wherein the information transmitted to the remote compute environment comprises an analysis of the backlog workload, the method further comprising: provisioning the reserved compute resources in the remote compute environment according to the analysis to yield provisioned resources; and transferring the backlog workload to the provisioned resources in the remote compute environment.
Claim 28

A system comprising: a compute environment coupled to a network; an on-demand environment coupled to the network; a workload managing processor having programmed instructions to: receive a request for resources in the on-demand compute environment, wherein a specification of resources is associated with the request; receive information about the compute environment, which is separate from the on-demand compute environment; and based on the information and the specification of resources, reserve compute resources in the on-demand compute environment for a specific workload to yield reserved compute resources, wherein the reserved compute resources comprise at least one processor.
Claim 24
A device comprising: 
transmitting information about the local compute environment to the remote compute environment; receiving a request for resources in the remote compute environment, wherein a specification of resources is associated with the request, the specification of resources being one of fully explicit, partially explicit, fully implicit based on workload, and based on a virtual private cluster package concept where the virtual private cluster package can include aspects of provisioning a support environment and adjustments to resource request timeframes including pre-allocation, allocation duration, and post-allocation timeframe adjustments; based on the information and the specification of resources, establishing, at a first time, a reservation of compute resources in the remote compute environment for a specific workload, wherein the reservation reserves the compute resources in the remote compute environment for use at a second time by the specific workload, which is later than the first time, to yield reserved compute resources, and wherein the reserved compute resources comprise at least one processor….
Claim 29 
29. (New) The system of claim 28, wherein the specification of resources is based on a virtual private cluster package.
Claim 24

the specification of resources being based on a virtual private cluster package,
Claim 30 
30. (New) The system of claim 29, wherein the virtual private cluster package is configured to provision a support environment
Claim 24
where the virtual private cluster package comprises provisioning a support environment and adjustments to resource request timeframes including pre-allocation, allocation duration, and post-allocation timeframe adjustments;

Claim 31

31. (New) The system of claim 29, wherein the virtual private cluster package is configured to adjust a pre-allocation timeframe
Claim 24
where the virtual private cluster package comprises provisioning a support environment and adjustments to resource request timeframes including pre-allocation, allocation duration, and post-allocation timeframe adjustments;

Claim 32
32 (New) The system of claim 29, wherein the virtual private cluster package is configured to adjust an allocation duration.
Claim 24
where the virtual private cluster package comprises provisioning a support environment and adjustments to resource request timeframes including pre-allocation, allocation duration, and post-allocation timeframe adjustments;

Claim 33 

33. (New) The system of claim 29, wherein the virtual private cluster package is configured to adjust a post-allocation timeframe.
Claim 24
where the virtual private cluster package comprises provisioning a support environment and adjustments to resource request timeframes including pre-allocation, allocation duration, and post-allocation timeframe adjustments;

Claim 35 

35. (New) A non-transitory computer readable medium having programmed instructions that when executed cause a processor to perform operations comprising: receiving a request for resources in a remote compute environment, wherein a specification of resources is associated with the request; receive information about a local compute environment separate from the remote compute environment; and based on the information and the specification of resources, reserving compute resources in the remote compute environment for a specific workload to yield reserved compute resources, wherein the reserved compute resources comprise at least one processor.
Claim 25
 A medium comprising: 
transmitting information about the local compute environment to the remote compute environment; receiving a request for resources in the remote compute environment, wherein a specification of resources is associated with the request, the specification of resources being one of fully explicit, partially explicit, fully implicit based on workload, and based on a virtual private cluster package concept where the virtual private cluster package can include aspects of provisioning a support environment and adjustments to resource request timeframes including pre-allocation, allocation duration, and post-allocation timeframe adjustments; based on the information and the specification of resources, establishing, at a first time, a reservation of compute resources in the remote compute environment for a specific workload, wherein the reservation reserves the compute resources in the remote compute environment for use at a second time by the specific workload, which is later than the first time, to yield reserved compute resources, and wherein the reserved compute resources comprise at least one processor….
Claim 36, 

wherein the specification of resources is explicit.






Claim 25
wherein a specification of resources is associated with the request, the specification of resources being one of fully explicit, partially explicit, fully implicit based on workload, and based on a virtual private cluster package concept where the virtual private cluster package
Claim 37

wherein the specification of resources is implicit based on workload.


Claim 25
wherein a specification of resources is associated with the request, the specification of resources being one of fully explicit, partially explicit, fully implicit based on workload, and based on a virtual private cluster package concept where the virtual private cluster package

Claim 38 

wherein the specification of resources is implicit based on a virtual private cluster package.


Claim 25
wherein a specification of resources is associated with the request, the specification of resources being one of fully explicit, partially explicit, fully implicit based on workload, and based on a virtual private cluster package concept where the virtual private cluster package





Claim 39

wherein the specification of resources is implicit based on workload.

Claim 25
wherein a specification of resources is associated with the request, the specification of resources being one of fully explicit, partially explicit, fully implicit based on workload, and based on a virtual private cluster package concept where the virtual private cluster package can include aspects of provisioning a support environment and adjustments to resource request timeframes including pre-allocation, allocation duration, and post-allocation timeframe adjustments;



Claim 40 

wherein the operations further comprise adjusting a resource request timeframe based on a virtual private cluster.
Claim 25 

where the virtual private cluster package comprises provisioning a support environment and adjustments to resource request timeframes including pre-allocation, allocation duration, and post-allocation timeframe adjustments;


With regards to claim 22, the Patent No. 9,075,657 does not explicitly teach communicating physical environment information of the local compute environment to the remote compute environment to replicate a physical environment of the local compute environment at the remote compute environment. However, Dan teaches communicating physical environment information of the local compute environment to the remote compute environment to replicate a physical environment of the local compute environment at the remote compute environment (¶ 0089, ¶ 0082, and ¶ 0084).  It would have been obvious to one of ordinary skill in the art at the time of the applicants' invention to modify the teachings of Patent No. 9,075,657 to include the teachings of Dan. The motivation to do so is to give the system the ability to support dynamic surges in workload by acquiring resources at remote sites based on service level agreements (¶ 0020 -Dan). 

With regards to claim 23, the Patent No. 9,075,657 does not explicitly teach receiving the information about the local compute environment in response to a service threshold being exceeded. However, Bozak teaches receiving the information about the local compute environment in response to a service threshold being exceeded (Fig.5A; ¶ 0010: ¶ 0030 — 0035).  It would have been obvious to one of ordinary skill in the art at the time of the applicants' 

With regards to claim 24, the Patent No. 9,075,657 does not explicitly teach receiving the information about the local compute environment in response to a predicted event. However, Dan teaches receiving the information about the local compute environment in response to a predicted event (¶ 0020, ¶ 0021, and ¶ 0012).  It would have been obvious to one of ordinary skill in the art at the time of the applicants' invention to modify the teachings of Patent No. 9,075,657 to include the teachings of Dan. The motivation to do so is to allow the system to dynamically assign computing resources based on predicted workload (¶0012- Dan). 


With regards to claim 26, the Patent No. 9,075,657does not explicitly teach determining existence of the backlog event by analyzing at least one resource type associated with a backlog workload. However, Sievers-Tostes teaches determining existence of the backlog event by analyzing at least one resource type associated with a backlog workload (¶ 0028, ¶ 0034, ¶ 0038, ¶ 0045).  
It would have been obvious to one of ordinary skill in the art at the time of the applicants' invention to modify the teachings of the Patent No. 9,075,657to include the teachings of Sievers-Tostes. The motivation to do so is to allow the system to allocate resources to critical application based on priority so that the application can operate at faster speed (¶ 0028 - Sievers –Tostes).

With regards to claim 34, the Patent No. 9,075,657 does not explicitly teach detect a triggering event within the compute environment, wherein the triggering event is one of exceeding a service threshold and a predicted event. However, Bozak teaches detect a triggering event within the compute environment, wherein the triggering event is one of exceeding a service threshold and a predicted event (Fig.5A; ¶ 0010; ¶ 0030 — 0035).  
It would have been obvious to one of ordinary skill in the art at the time of the applicants' invention to modify the teachings of the Patent No. 9,075,657to include the teachings of Bozak. The motivation to do so is to guarantee and allocate the requested resource on the computer device in the grid computing environment (Fig.5A; ¶ 0010: ¶ 0030 -0038 - Bozak).



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


Claims 28,34,35,36 are rejected under pre-AIA  35 U.S.C. 102 (a) as being anticipated by Bozak et al. Publication No. US 2005/0027865 A1 (Bozak hereinafter)

Regarding claim 28,

Bozak teaches a system comprising:
 a compute environment coupled to a network; an on-demand environment coupled to the network; a workload managing processor having programmed instructions to: receive a request for resources in the on-demand compute environment, wherein a specification of resources is associated with the request((Fig.5A; ¶ 0010:¶ 0030 – 0035 - Process 200 includes IPC manager 118 (or some other application) sending (202) requirements for computational resources to query a grid manager (e.g., 154) to determine if there are resources matching these requirements available in the grid computing environment 100. These requirements specify information pertaining to resources in a computer device such as required number of processors, required percentage of utilization for those processors, main memory, and network speed. The query can also include information to which hierarchy level (in the grid computing environment 100) the query should be propagated - The services also send this utilization information to the IPC manager 118. Based on a comparison between utilization requirements and current resource loading, the IPC manager 118 can dynamically inform services in the grid computing environment 100);

 receive information about the compute environment, which is separate from the on-demand compute environment (Fig.5A; ¶ 0010:¶ 0030 – 0035 The services also send this utilization information to the IPC manager 118. Based on a comparison between utilization requirements and current resource loading, the 


 based on the information and the specification of resources, reserve compute resources in the on-demand compute environment for a specific workload to yield reserved compute resources, wherein the reserved compute resources comprise at least one processor (Fig.5A; ¶ 0010: ¶ 0030 -0038 Process 200 includes grid manager 154 sending (214) the list of available resources along with addresses of their corresponding grid managers in the network 8 that match the requirements. The IPC manager 118 selects a resource (e.g., on computer device 16) from the list and requests (216) a reservation of the resource on computer device 16 to the grid manager 154 managing the resource on computer device 16 If the resource in computer device 16 is still available for reservation (218) and the reservation succeeds, grid manager 154 sends (220) a reservation number to the IPC manager 118. This reservation means that the IPC manager 118 is guaranteed and allocated the requested resource on the computer device 16 in the grid computing environment 100).

Regarding claim 34,

Bozak further teaches 
wherein the workload managing processor has further program instructions to detect a triggering event within the compute environment, wherein the triggering event is one of exceeding a service threshold and a predicted event ((Fig.5A;¶ 0010:¶ 0030 — 0035 The services also send this utilization information to the IPC manager 118. Based on a comparison between utilization requirements and current resource loading, the IPC manager 118 can dynamically inform services in the grid computing environment 100 to allocate more resources for IPC servers 120, 122, 124, and 126 or deallocate resources to keep utilization of resources in the grid computing environment 100 at a desired level);

Regarding claim 35,

Bozak teaches a non-transitory computer readable medium having programmed instructions that when executed cause a processor to perform operations comprising:
receiving a request for resources in the on-demand compute environment, wherein a specification of resources is associated with the request ((Fig.5A; ¶ 0010: ¶ 0030 – 0035 - Process 200 includes IPC manager 118 (or some other application) sending (202) requirements for computational resources to query a grid manager (e.g., 154) to determine if there are resources matching these requirements available in the grid computing environment 100. These requirements specify information pertaining to resources in a computer device such as required number of processors, required percentage of utilization for those processors, main memory, and network speed. The query can also include information to which hierarchy level (in the grid computing environment 100) the query should be propagated - The services also send this utilization information to the IPC manager 118. Based on a comparison between utilization requirements and current resource loading, the IPC manager 118 can dynamically inform services in the grid computing environment 100);

 receive information about the compute environment, which is separate from the on-demand compute environment Fig.5A; ¶ 0010:¶ 0030 – 0035 The services also send this utilization information to the IPC manager 118. Based on a comparison between utilization requirements and current resource loading, the IPC manager 118 can dynamically inform services in the grid computing environment 100 to allocate more resources for IPC servers 120, 122, 124, and 126 or deallocate resources to keep utilization of resources in the grid computing environment 100 at a desired level); 


 based on the information and the specification of resources, reserve compute resources in the on-demand compute environment for a specific workload to yield reserved compute resources, wherein the reserved compute resources comprise at least one processor (Fig.5A; ¶ 0010: ¶ 0030 -0038 Process 200 includes grid manager 154 sending (214) the list of available resources along with addresses of their corresponding grid managers in the network 8 that match the requirements. The IPC manager 118 selects a resource (e.g., on computer device 16) from the list and requests (216) a reservation of the resource on computer device 16 to the grid manager 154 managing the resource on computer device 16 If the resource in computer device 16 is still available for reservation (218) and the reservation succeeds, grid manager 154 sends (220) a reservation number to the IPC manager 118. This reservation means that the IPC manager 118 is guaranteed and allocated the requested resource on the computer device 16 in the grid computing environment 100).
 
Regarding claim 36,
Bozak further teaches
Wherein the specification of resources is explicit (Fig.5A; ¶ 0010: ¶ 0030 -0038 Process 200 includes grid manager 154 sending (214) the list of available resources along with addresses of their corresponding grid managers in the network 8 that match the requirements. The IPC manager 118 selects a resource (e.g., on computer device 16) from the list and requests (216) a reservation of the resource on computer device 16 to the grid manager 154 managing the resource on computer device 16 If the resource in computer device 16 is still available for reservation (218) and the reservation succeeds, grid manager 154 sends (220) a reservation number to the IPC manager 118. This reservation means that the IPC manager 118 is guaranteed and allocated the requested resource on the computer device 16 in the grid computing environment 100).


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


Claims 21, 23,29,30,38 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bozak in view of Eppstein et al. Publication No. US 8,032,634 B1 (Eppstein hereinafter) 

Regarding claim 21,

Bozak teaches a method comprising:
receiving a request for resources in a remote compute environment, wherein a specification of resources is associated with the request, ((Fig.5A; ¶ 0010: ¶ 0030 – 0035 - Process 200 includes IPC manager 118 (or some other application) sending (202) requirements for computational resources to query a grid manager (e.g., 154) to determine if there are resources matching these 

 receiving information about a local compute environment separate from the remote compute environment (Fig.5A; ¶ 0010:¶ 0030 – 0035 The services also send this utilization information to the IPC manager 118. Based on a comparison between utilization requirements and current resource loading, the IPC manager 118 can dynamically inform services in the grid computing environment 100 to allocate more resources for IPC servers 120, 122, 124, and 126 or deallocate resources to keep utilization of resources in the grid computing environment 100 at a desired level); 


based on the information and the specification of resources, reserving compute resources in the remote compute environment for a specific workload to yield reserved compute resources, wherein the reserved compute resources comprise at least one processor (Fig.5A; ¶ 0010: ¶ 0030 -0038 Process 200 includes grid manager 154 sending (214) the list of available resources along with addresses of their corresponding grid managers in the network 8 that match the requirements. The IPC manager 118 selects a resource (e.g., on computer device 16) from the list and requests (216) a reservation of the resource on computer device 16 to the grid manager 154 managing the resource on computer device 16 If the resource in computer device 16 is still available for reservation (218) and the reservation succeeds, grid manager 154 sends (220) a reservation number to the IPC manager 118. This reservation means that the IPC manager 118 is guaranteed and allocated the requested resource on the computer device 16 in the grid computing environment 100)

However, Bozak does not explicitly teach 

the specification of resources being based on a virtual private cluster package


However, Eppstein teaches 

specification of resources being based on a virtual private cluster package (Col.46, lines 60-65- Control layer 1010 can reside on a private virtual local area 

It would have been obvious to one of ordinary skill in the art at the time of the applicants' invention to modify the teachings of Bozak to include the teachings of Eppstein. The motivation to do so is to providing a Grid-based proxy mechanism to allow the system to allocate resources from the available resources to create a virtual server farm (Col.2, lines 18-20 –Eppstein).

Regarding claim 23,

Bozak further teaches 
receiving the information about the local compute environment in response to a service threshold being exceeded ((Fig.5A; ¶ 0010:¶ 0030 — 0035 The services also send this utilization information to the IPC manager 118. Based on a comparison between utilization requirements and current resource loading, the IPC manager 118 can dynamically inform services in the grid computing environment 100 to allocate more resources for IPC servers 120, 122, 124, and 126 or deallocate resources to keep utilization of resources in the grid computing environment 100 at a desired level);
Regarding claim 29,

Bozak does not explicitly teach 

wherein the specification of resources is based on a virtual private cluster package



wherein a specification of resources is associated with the request, the specification of resources being based on a virtual private cluster package (Col.46, lines 60-65- Control layer 1010 can reside on a private virtual local area network (VLAN) that provides server partitioning such that unauthorized servers cannot gain access to service provider 1000. Control layer 1010 provides out-of-band management of service provider 1000 – Col.55, lines 30-60- In block 1310, the resource allocator receives a request that specifies the resource requirements for an apparatus. For example, the request can be from a user application that is in block 1310, the resource allocator receives a request that specifies the resource requirements for an apparatus. For example, the request can be from a user application that is to establish a virtual server farm that has a number of attributes that are represented by the resource requirements - See Fig.9 Col.45, lines 10-65 - user requirements by adding the available resources requested by the user based on a virtual server farm for the customer)

It would have been obvious to one of ordinary skill in the art at the time of the applicants' invention to modify the teachings of Bozak to include the teachings of Eppstein. The motivation to do so is to providing a Grid-based proxy mechanism to allow the system to allocate resources from the available resources to create a virtual server farm (Col.2, lines 18-20 –Eppstein).

Regarding claim 30,

Bozak does not explicitly teach 
 wherein the virtual private cluster package is configured to provision a support environment  

However, Eppstein teaches 

wherein the virtual private cluster package is configured to provision a support environment    (Col.46, lines 60-65- Control layer 1010 can reside on a private virtual local area network (VLAN) that provides server partitioning such that unauthorized servers cannot gain access to service provider 1000. Control layer 1010 provides out-of-band management of service provider 1000 – Col.55, lines 30-60- In block 1310, the resource allocator receives a request that specifies the resource requirements for an apparatus. For example, the request can be from a user application that is in block 1310, the resource allocator receives a request 


It would have been obvious to one of ordinary skill in the art at the time of the applicants' invention to modify the teachings of Bozak to include the teachings of Eppstein. The motivation to do so is to providing a Grid-based proxy mechanism to allow the system to allocate resources from the available resources to create a virtual server farm (Col.2, lines 18-20 –Eppstein).
Regarding claim 38,
Bozak does not explicitly teach wherein the specification of resources is implicit based on a virtual private cluster package.  
However, Eppstein teaches 
specification of resources is implicit based on a virtual private cluster package (Col.46, lines 60-65- Control layer 1010 can reside on a private virtual local area network (VLAN) that provides server partitioning such that unauthorized servers cannot gain access to service provider 1000. Control layer 1010 provides out-of-band management of service provider 1000 – Col.55, lines 30-60- In block 1310, the resource allocator receives a request that specifies the resource requirements for an apparatus. For example, the request can be from a user application that is in block 1310, the resource allocator receives a request that specifies the resource requirements for an apparatus. For example, the request can be from a user application that is to establish a virtual server farm that has a number of attributes that are represented by the resource requirements - See Fig.9 Col.45, lines 10-65 - user requirements by adding the available resources requested by the user based on a virtual server farm for the customer)
It would have been obvious to one of ordinary skill in the art at the time of the applicants' invention to modify the teachings of Bozak to include the teachings of .


Claims 22,24  are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bozak in view of Eppstein further in view of  Dan et al. US  2005/0165925 A1 ( Dan hereinafter) 

Regarding claim 22,

Bozak does not explicitly teach 
communicating physical environment information of the local compute environment to the remote compute environment to replicate a physical environment of the local compute environment at the remote compute environment.  

However, Dan teaches 
communicating physical environment information of the local compute environment to the remote compute environment to replicate a physical environment of the local compute environment at the remote compute environment (¶ 0089 acquire computing resources, acquired resources are configured to work in conjunction with the existing workloads in the local domain ¶ - 0080 move same workload from resources in the local domain to resources the selected remote domain, ¶ 0082- request structured to  meet all the committed service level agreements at ten local domain, ¶084 - requested resource and service level agreement).

 It would have been obvious to one of ordinary skill in the art at the time of the applicants' invention to modify the teachings of Bozak to include the teachings of Dan. The motivation to do so is to give the system the ability to support dynamic surges in workload by acquiring resources at remote sites based on service level agreements. (¶ 0020 -Dan). 

Regarding claim 24,

Bozak does not explicitly teach
receiving the information about the local compute environment in response to a predicted event 


However, Dan teaches 
receiving the information about the local compute environment in response to a predicted event (¶ 0020 - An advantage of the present system is the ability to support dynamic surges in workload by acquiring resources at remote sites based on service level agreements. Conventional methods are based either on reservation of resources for specific jobs or ad hoc routing of applications to remote node – ¶ 0021 - remote computing resources are requested by the service allocation utility when the service allocation utility predicts a violation of the service level agreement. The user receives a level of performance by the clustered system that meets the service level agreement while the clustered system is performing the transaction applications and the parallel applications on behalf of the user – ¶– See Claim 1, Claim 24, 25 - (¶ 0012 - computing resources are dynamically assigned among transaction and parallel application classes, based on the current and predicted workload – see ¶ 0013 and ¶ 0017).
   It would have been obvious to one of ordinary skill in the art at the time of the applicants' invention to modify the teachings of Bozak to include the teachings of Dan. The motivation to do so is to allow the system to dynamically assign computing resources based on predicted workload (¶ 0012- Dan). 

Claims 25,26,27 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bozak in view of Eppstein further in view of Sievers – Tostes et al. Publication No. US 2006/0224740 A1 (Sievers – Tostes hereinafter) 

Regarding claim 25,

Bozak does not explicitly teach
 
receiving the information about the local compute environment in response to a backlog event.  
Sievers –Tostes teaches 
receiving the information about the local compute environment in response to a backlog event ( ¶ 0028 - Each application 4 can have system resource requirements. Applications 4 can monitor their access to system resources. In cases where such requirements are not met, an application 4 may require priority access to a system resource. For example, processes running in an application can be backlogged, requiring supporting applications to operate at a faster speed. This can require assigning the application more system resources)

 It would have been obvious to one of ordinary skill in the art at the time of the applicants' invention to modify the teachings of Bozak to include the teachings of Sievers –Tostes. The motivation to do so is to allow the system to allocate resources to critical application based on priority so that the application can operate at faster speed (¶ 0028 - Sievers –Tostes).

Regarding claim 26,

Bozak does not explicitly teach
determining existence of the backlog event by analyzing at least one resource type associated with a backlog workload.  
Sievers –Tostes teaches 
determining existence of the backlog event by analyzing at least one resource type associated with a backlog workload.  (¶ 0028 - Each application 4 can have system resource requirements. Applications 4 can monitor their access to system resources. In cases where such requirements are not met, an application 4 may require priority access to a system resource. For example, processes running in an application can be backlogged, requiring supporting applications to 

 It would have been obvious to one of ordinary skill in the art at the time of the applicants' invention to modify the teachings of Bozak to include the teachings of Sievers –Tostes. The motivation to do so is to allow the system to allocate resources to critical application based on priority so that the application can operate at faster speed (¶ 0028 - Sievers –Tostes).

Regarding claim 27,

Bozak does not explicitly teach
provisioning resources in the remote compute environment corresponding to at least one resource type associated with the backlog workload.  
However, Sievers –Tostes teaches 
provisioning resources in the remote compute environment corresponding to at least one resource type associated with the backlog workload  (¶ 0023 - Access of applications 4 to resources of computer 900 is monitored and controlled by a resource allocator 2. A rules engine 6 communicates with resource allocator 2. Rules engine 6 instructs resource allocator 2 to control access of applications 4 to resources of computer 900. Although not depicted as such, computer 900 can be a distributed system with a plurality of computers operating as a single system - ¶ 0028 - Each application 4 can have system resource requirements. Applications 4 can monitor their access to system resources. In cases where such requirements are not met, an application 4 may require priority access to a system resource. For example, processes running in an application can be backlogged, requiring supporting applications to operate at a faster speed. This can require assigning the application more system resources – See ¶ 0034, ¶ 0038; ¶ 0045).

 It would have been obvious to one of ordinary skill in the art at the time of the applicants' invention to modify the teachings of Bozak to include the teachings of Sievers –Tostes. The motivation to do so is to allow the system to allocate resources to .



Claim 31 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bozak in view of Eppstein further in view of  Miller et al.  Patent No. US 5,408,663 (Miller hereinafter) 


Regarding claim 31,

Bozak in view of Eppstein teaches virtual private cluster package (Eppstein - col.46, lines 60-65), However, Bozak in view of Eppstein does not explicitly teach adjust a pre-allocation timeframe.  
Miller teaches 
adjust a pre-allocation timeframe (Fig.5; Col.4, lines 35-45 - determining whether a shortage will exist in any resource   during any time period and, if so, adjusting the duration of at least one task in the schedule to alleviate the short age. Most preferably, this resource adjusting step is applied to the initial schedule before the step of calculating the effects parameter for the initial schedule Col.5 lines 45-55 - adjust schedules to assure that the same can be accomplished with the available resources, i.e., that the schedule does not cause a shortage of resources).


It would have been obvious to one of ordinary skill in the art at the time of the applicants' invention to modify the teachings of Bozak in view of Eppstein to include the teachings of Miller. The motivation to do so is to adjust schedules to assure that the same can be accomplished with the available resources, i.e., that the schedule does not cause a shortage of resources (Miller - Col.5 lines 45-55).

Claim 32 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bozak in view of Eppstein further in view of Tanaka et al. Publication No.US 2002/0087611 A1 (Tanaka hereinafter)

Regarding claim 32,

Bozak in view of Eppstein teaches virtual private cluster package (Eppstein - col.46, lines 60-65), However, Bozak in view of Eppstein does not explicitly teach adjust an allocation duration.  
Tanaka teaches 


adjust an allocation duration (¶ 0040 - When periodical load changes is observed, the physical resources of the CPU allocation time or the number of the CPUs and the like is increased at the time of the high load state, while allocating the physical resources to another high load LPAR at the time of low load state, so as to change the load condition according to the configuration periodically – See ¶ 0056).


It would have been obvious to one of ordinary skill in the art at the time of the applicants' invention to modify the teachings of Bozak in view of Eppstein to include the teachings of Tanaka The motivation to do so is to adjust physical resources of a computer according to a load of the computer other than the CPU time such as corresponding time in applications (¶ 0006 – Tanaka). 



Claim 33 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bozak in view of Eppstein further in view of  Lee et al. Publication No.US 2003/0131209 A1 ( Lee hereinafter)

Regarding claim 33,

Bozak in view of Eppstein teaches virtual private cluster package (Eppstein - col.46, lines 60-65), However, Bozak in view of Eppstein does not explicitly teach adjust a post-allocation timeframe.   


Lee teaches 

adjust a post-allocation timeframe (¶ 0069 - The jump address[15] and the end of block[15] information for the Block[15] which is the last block in the existing allocation list, is updated last. Through the resource allocation processes described above, the memory blocks allocated to the channel 12 increased from 2 to 4. At that time, the increased memory blocks are not used immediately after allocation from the resource management controller U, but operated only in the section in which the end of block enable signal of outer side is 1).



It would have been obvious to one of ordinary skill in the art at the time of the applicants' invention to modify the teachings of Bozak in view of Eppstein to include the teachings of Lee. The motivation to do so is to allow the resource to not be used immediately after allocation (See ¶ 0069- Lee). 


Claims 37, 39 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bozak in view of Wang et al. Patent No. US 8,078,708 (Wang hereinafter) 

Regarding claim 37,
Bozak does not explicitly teach 
wherein the specification of resources is implicit based on workload 

Wang teaches 

wherein the specification of resources is implicit based on workload (col.3,, lines 50-56; Following receipt of  request from the Grid application, and identification of requisite resource from the index, a broker/meta-scheduler of the grid network signals to the grid resource and GPAN in order to reserve and utilize the resources. The broker/meta scheduler; signals for resource reservation to both the grid resources and GPAN in the same, grid-standard compliant manner — Col.4, lines 36-50 - It may also use a grid broker/meta-scheduler 124 which is operative in response to a request from the application node 120 to identify a set of grid resources from the index with which to satisfy 40 the application request. Once the set of grid resources is determined e.g. - - fully explicit of the specification is in form of the identified resources from the broker or fully implicit based on workload in the form of those resources having ben inferred as “requisite resources” based on the request from the application see also - Col.5,lines 5-15).
 
It would have been obvious to one of ordinary skill in the art at the time of the applicants’ invention to modify the teachings of Bozak to include the teachings of Wang. The motivation to do so is to providing a Grid-based proxy mechanism to allow Grid services and applications to access and utilize resources available in the physical network domains (Col.2, lines 30-33 — Wang).



Regarding claim 39,
Bozak does not explicitly teach 
wherein the specification of resources is implicit based on workload 

Wang teaches 

wherein the specification of resources is implicit based on workload (col.3,, lines 50-56; Following receipt of  request from the Grid application, and identification of requisite resource from the index, a broker/meta-scheduler of the grid network signals to the grid resource and GPAN in order to reserve and utilize the resources. The broker/meta scheduler; signals for resource reservation to both the grid resources and GPAN in the same, grid-standard compliant manner — Col.4, lines 36-50 - It may also use a grid broker/meta-scheduler 124 which is operative in response to a request from the application node 120 to identify a set of grid resources from the index with which to satisfy 40 the application request. Once the set of grid resources is determined e.g. - - fully explicit of the specification is in form of the identified resources from the broker or fully implicit based on workload in the form of those resources having ben inferred as “requisite resources” based on the request from the application see also - Col.5,lines 5-15).
 
It would have been obvious to one of ordinary skill in the art at the time of the applicants’ invention to modify the teachings of Bozak to include the teachings of Wang. The motivation to do so is to providing a Grid-based proxy mechanism to allow Grid services and applications to access and utilize resources available in the physical network domains (Col.2, lines 30-33 — Wang).


Claim 40 is  rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bozak in view of Eppstein further in view of Kawato et al. Publication No. US 2004/0215780 (Kawato hereinafter) 
Regarding claim 40,
	Bozak in view of Eppstein teaches virtual private cluster (Eppstein - Col 46, lines 60-65. However, Bozak in view of Eppstein does not explicitly teach
adjusting a resource request timeframe based on a virtual private cluster.

Kawato teaches

adjusting a resource request timeframe based on a cluster (Fig. 15:Fig.6 Claim 8:¶ 0043 - information of the job scheduler having issued the tentative reservation request in connection with the attentively reserved time period wherein the job reservation includes an operation at reserving resources in advance far execution of a designated job and is performed via a job reservation request designating al feast one resource that is managed by one resource management unit and 4 reservation time period of the resource: accepting by the resource management unit the job reservation request and changing the time period designated by the job reservation request to a job reserved state if the designated time period is included in a tentatively-reserved time period and the issuer of the job reservation request matches with the issuer of the tentative reservation request; and controlling to allocate the resource for execution at the job, when it reaches a start time designated by the job reservation –See ¶ 0188). 
It would have been obvious to one of ordinary skill in the art at the time of the applicants’ invention to modify the teachings of Bozak in view of Eppstein to include the teachings of Kawato. The motivation to do so is to enable scheduling of jobs based on the exact reservation state of resources and realizes an appropriate combinational operation of resources for each job in a distributed resource system where a plurality of resource management units manage the resources (¶ 0007 — Kawato).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOUNES NAJI whose telephone number is (571)272-2659.  The examiner can normally be reached on Monday - Friday 8:30 AM -5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oscar A Louie can be reached on (571) 270-1684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/YOUNES NAJI/
Primary Examiner, Art Unit 2445